Promissory Note

On this date of August 25th , in return for valuable consideration received, the
undersigned borrower[s] jointly and severally promise to pay to Victoria Bleeden
the "Lender", the sum of $ 262,854 Dollars, together with interest thereon at
the rate of 10%  per annum.

Terms of Repayment : This loan shall be repaid under the following terms:

Terms of Repayment (Periodic Payment) : Starting on Sep 1st. 2010 and continuing
until the principal balance of this Note and any accrued interest have been
repaid in full, on the 15th day of each month the borrowers shall pay the amount
of $ 12,129 . All payments shall be first applied to interest and the balance to
principal.

Payable On Demand : The entire unpaid principal and accrued interest thereon, if
any, shall become immediately due and payable on demand by the holder of this
Note.

Prepayment - This Note may be prepaid in whole or in part at any time without
premium or penalty. All prepayments shall first be applied to interest, and then
to principal payments in the order of their maturity.

Default - In the event of default, the borrower[s] agree to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note) should
collection be referred to a collection agency.

Acceleration of Debt - In the event that the borrower[s] fail to make any
payment due under the terms of this Note, or breach any condition relating to
any security, security agreement, note, mortgage or lien granted as collateral
security for this Note, seeks relief under the Bankruptcy Code, or suffers an
involuntary petition in bankruptcy or receivership not vacated within thirty
(30) days, the entire balance of this Note and any interest accrued thereon
shall be immediately due and payable to the holder of this Note.

Joint and Several Liability - All borrowers identified in this Note shall be
jointly and severally liable for any debts secured by this Note.

Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.





Transfer of the Note - The borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.

Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.

Choice of Law - All terms and conditions of this Note shall be interpreted under
the laws of California


Signed Under Penalty of Perjury, this 25th day of August , 2010 ,

____ By:/s/ David J. Bleeden ___________________________________
Borrower(s)


Strathmore Investments, Inc.






